DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 4 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/26/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Musigchai et al. (JP 2019-160769, cited in the IDS filed 11/29/2021).  
Regarding claim 1, Musigchai discloses a terminal attachable to a bolt, the bolt protruding from a fixing member and comprising a seat separated from the fixing member, the terminal being electrically connected to the fixing member when the terminal is attached to the bolt (intended use), the terminal comprising: a flat surface portion (31, Fig. 11); an extending portion (top base of 21) continuous with the flat surface portion and extending to form a same surface as a surface of which the flat surface portion extends; a branch portion (top ends of 21) continuous with the extending portion and extending to form a same surface as the surface of which the flat surface portion extends, the branch portion extending in a direction different from a direction in which the extending portion extends (center line of end extend at a different angle than center line of base); and a plurality of rotation stop portions (105b, Fig. 11) continuous with the branch portion, wherein when the terminal is attached to the bolt by insertion of the bolt into the flat surface portion, the flat surface portion contacts the seat, the plurality of rotation stop portions extend from the branch portion toward a base end of the bolt in a protruding direction of the bolt (intended use), and at least a pair of the plurality of rotation stop portions (105, Fig. 7) are positioned to sandwich the seat in a direction intersecting the protruding direction to prevent rotation of the terminal with respect to the bolt.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Musigchai in view of Kitagawa (US 2017/0229796).

Regarding claim 2, Kitagawa teaches end surfaces of the rotation stop portion (31, 32) being longer than its fixing member (10).  While the seat is not positively claimed, nor part of the claimed terminal, the use of a longer rotation stop portion, as taught by Kitagawa, would result in the claim recitation given the appropriate seat/fixing member.  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use a longer rotation stop portions, in order to provide stability and retention to the terminal.  
Regarding claim 3, Kitagawa teaches at least one of the plurality of rotation stop portions (31) comprises a temporary locking portion (32) configured to be engaged with the seat (intended use).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833